DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 04/08/2021. The application is now in condition for allowance. 

Allowable Subject Matter
Claims 1-4, 6, 8-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 12 and 20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “An energy generation system including: a solar energy receiver configured for receiving the concentrated sunlight radiation from said solar energy collection arrangement and converting in combination with a heat discharging piping arrangement connecting between said thermal energy storage unit to said power conversion unit and being configured and operable for carrying said second working fluid for transferring heat from said at least one thermal energy storage module to said power conversion unit, and carrying said second working fluid back to said at least one thermal energy storage module, after said second working fluid exits said power conversion unit; and emphasis added a cooling module configured for utilizing said heat flow to produce chilled water” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 12:
The prior art of record does not teach “An energy generation system including: a solar energy collection arrangement configured and operable for collecting and reflecting concentrated sunlight radiation; a solar energy receiver configured for receiving the concentrated sunlight radiation from said solar energy collection arrangement and converting said concentrated sunlight radiation to thermal energy in a first working fluid; a thermal energy storage unit comprising at least one thermal energy storage module being configured and operable for storing thermal energy; in combination with at least one of one or more heat exchangers and one or more additional thermal energy storage modules being in fluid emphasis added wherein said intermediate arrangement of pipes is configured for accommodating at least one intermediate working fluid being at an intermediate pressure between the pressure of the thermal energy storage unit and that of the power conversion unit.” as claimed in claim 12, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12.
Regarding Claim 20:
“An energy generation system including: a solar energy collection arrangement configured and operable for collecting and reflecting concentrated sunlight radiation; a solar energy receiver configured for receiving the concentrated sunlight radiation from said solar energy collection arrangement and converting said concentrated sunlight radiation to thermal energy in a first working fluid; a thermal energy storage unit comprising at least one thermal energy storage module being configured and operable for storing thermal energy, in combination with a heat discharging piping arrangement connecting between said thermal energy storage unit to said power conversion unit and being configured and operable for carrying said second working fluid for transferring heat from said at least one thermal energy storage module to said power conversion unit, and carrying said second working fluid back to said at least one thermal energy storage module, after said second working fluid exits said power conversion unit; a chemical reactor in electrical communication with said power conversion unit and/or in fluid communication with said thermal energy storage unit; said chemical reactor being configured and operable for converting reactants to products by chemical reactions and by utilizing either one or both, heat from said thermal energy storage unit, and said electricity generated by said power conversion unit; wherein said chemical reactor is configured for using at least some of said electricity generated by said power conversion unit emphasis added  a switch connection configured for alternating between electricity production and fuel production and for controlling their respective quantities.” as claimed in claim 20, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Examiner, Art Unit 3746
April 14, 2021